Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Please note the cited claims are rejected under 35 U.S.C. 112(a) for two different reasons. First the claims state to determine whether a display is enabled. The originally filed specification of the current application page 11 paragraphs [0034]-[0036] describes a user capable of enabling a display. This display is exampled to be previously utilized as a duplicate monitor intended to display identical information as another display or an extended display such that once a user enables this display an auto position determination can be made that can position the display relative position. There is no description of what enablement actually is or how its performed. What is described is a user capable of performing the enablement and the result of enablement being the ability to have its position determined.
Therefore, claiming the display to be “enabled” is found to not be enabled by the specification.
In order to overcome this first part of the rejection is it suggested to particular point out enabled support within the specification or remove the cited subject matter from the claims. For the art rejection applied below “enabled” will be interpreted as simply a display device that is turned on and capable of transmitting position information since a display device that is turned off would not be capable of transmitting any information including position information.
Secondly, claims 5, 12 states in response to determining that the first display screen is enabled, determine whether the first position is within the threshold of the second position. Beyond the claim itself there is no written or depicted description of said subject matter. Both figure 6 and the previously cited paragraphs [0034]-[0036] describes in response to the enablement 608 to update with new relative position 606. Thereby implying that the first position is already within the threshold in order to perform the function of update with new relative position. This is implied because there is no description of threshold related to or in regards to the enablement of the display.
In order to overcome this second part of the rejection is it suggested to amend the claims to that which is supported and enabled by the specification. Two such examples include: Amending the claims to read “in response to determining that the first display screen is enabled, update the first position relative to the second position” or canceling the claims.
Claims 6, 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims state that a first screen includes a secondary screen and a second screen includes a primary screen. The originally filed specification of the current application does not provide any description of how a screen can include another screen. Paragraph [0045] describes that a mobile phone may include a first screen and a second screen. This does not provide support or enablement for the claim language of a screen including another screen but perhaps an intended scope of interpretation of the language. 
To overcome this rejection is it suggested to particular point out support within the specification of how a screen can include another screen, amend the language to regard a device to include both screens (or an amendment to that effect as described in paragraph [0045]), or cancel the claims.
The art rejection below will utilize the broadest most reasonable interpretation of two screen includes each another screen such that “includes” regards being utilized by the claim apparatus for position  processing.
It is noted application 16/629164 (of which this application is a continuation of) prior claim 30 stated that the first display screen IS a primary display screen and the second display screen IS a secondary display screen. “Is” and “including” comprise different scopes of interpretation.

Claim Rejections - 35 USC § 102
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 12-16, and 19-21 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Imai et al. (US Patent Application Publication 2010/0053164 with publication date 3/4/2010).
Regarding independent claim 1, Imai discloses an apparatus to display screen configuration (abstract), the apparatus comprising:
at least one storage device or storage disk (figure 6B and paragraphs [0053]-[0054] describes the computing system 600 suitable for implementing embodiments of the present invention including memory 624 for storing instructions); 
instructions; and
at least one processor to execute the instructions to cause the at least one processor (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.) to: 
determine whether a first position of a first display screen is within a threshold of a second position of a second display screen (Figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206. Paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other via transmission of data. Paragraph [0036] describes the location sensors may be of various examples including inertial sensors, cameras, active markers, close range ultrasonic transducers, multiple frequency emitters/receivers, Bluetooth signal intensity for measuring distance. Every sensor comprises the inherent threshold of sensing within the capable range of the sensor. In the example of Bluetooth, Bluetooth’s original 1.0 release started with a radius/range of about 33 feet (a threshold) up to the effective filing date of the current application of Bluetooth 5.0 with a range of 800 feet.); and
in response to determining that the first position is within the threshold of the second position, adjust a first coordinate of the first display screen relative to a second coordinate of the second display screen, the first coordinate and the second coordinate to be adjusted within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via location sensors 210 (such as Bluetooth), of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Regarding claim 2, Imai discloses the apparatus of claim 1, wherein the at least one processor is to execute the instructions to: 
determine whether the first display screen has previously been configured;
in response to determining that the first display screen has previously been configured, determine whether the first position of the first display screen has changed relative to the second position of the second display screen; and
in response to determining that the first position of the first display screen relative to the second position of the second display screen has changed, adjust the first coordinate of the first display screen relative to the second coordinate of the second display screen (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D. Paragraph [0029] describes the continuous updating of relative physical positions and orientations of the display devices.). 
Regarding claim 5, Imai discloses the apparatus of claim 1, wherein the at least one processor is to execute the instructions to: 
determine whether the first display screen is enabled (See 112 rejection above. Enabled is interpreted to simply be a device turned on.); and 
in response to determining that the first display screen is enabled, determine whether the first position is within the threshold of the second position (See 112 rejection above. Rather than a determination of the first position is within the threshold of the second position the determination has already been made before the enablement and position data updated. In view of such, Imai figure 4A wherein “begin” is considered the enabled display capable of sending/receiving step 302 of location data for each display.).
Regarding claim 6, Imai discloses the apparatus of claim 1, wherein the first display screen includes a secondary display screen and the second display screen includes a primary display screen (See 112 rejection above. Imai Figure 1B-1D depicts two mobile devices each with their own respective screen included in the system to depict the interactive environment. Paragraph [0027] describes the interactive environment may be depicted by a system which includes four or more mobile devices (a description of four screens)).
Regarding claim 7, Imai discloses the apparatus of claim 1, wherein at least one of the first position, the threshold, or the second position correspond to at least one of two-dimensional location, three-dimensional location, or rotational position (Paragraph [0029] describes the mapping of physical position and orientation information is performed in Euclidian space i.e. three-dimensional space.).
Regarding independent claim 8, Imai discloses at least one storage device or storage disk (Figure 6B and paragraphs [0053]-[0054] describes the computing system 600 suitable for implementing embodiments of the present invention including memory 624 for storing instructions.) for display screen configuration (abstract), which when executed, cause at least one processor to at least (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.): 
determine whether a first position of a first display screen is within a threshold of a second position of a second display screen (Figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206. Paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other via transmission of data. Paragraph [0036] describes the location sensors may be of various examples including inertial sensors, cameras, active markers, close range ultrasonic transducers, multiple frequency emitters/receivers, Bluetooth signal intensity for measuring distance. Every sensor comprises the inherent threshold of sensing within the capable range of the sensor. In the example of Bluetooth, Bluetooth’s original 1.0 release started with a radius/range of about 33 feet (a threshold) up to the effective filing date of the current application of Bluetooth 5.0 with a range of 800 feet.); and
in response to determining that the first position is within the threshold of the second position, adjust a first coordinate of the first display screen relative to a second coordinate of the second display screen, the first coordinate and the second coordinate to be adjusted within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via location sensors 210 (such as Bluetooth), of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Regarding claim 9, Imai discloses the at least one storage device or storage disk of claim 8, wherein the instructions, when executed, cause the at least one processor to: 
determine whether the first display screen has previously been configured;
in response to determining that the first display screen has previously been configured, determine whether the first position of the first display screen has changed relative to the second position of the second display screen; and
in response to determining that the first position of the first display screen relative to the second position of the second display screen has changed, adjust the first coordinate of the first display screen relative to the second coordinate of the second display screen (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D. Paragraph [0029] describes the continuous updating of relative physical positions and orientations of the display devices.). 
Regarding claim 12, Imai discloses the at least one storage device or storage disk of claim 8, wherein the instructions, when executed, cause the at least one processor to: 
 determine whether the first display screen is enabled (See 112 rejection above. Enabled is interpreted to simply be a device turned on.); and 
in response to determining that the first display screen is enabled, determine whether the first position is within the threshold of the second position (See 112 rejection above. Rather than a determination of the first position is within the threshold of the second position the determination has already been made before the enablement and position data updated. In view of such, Imai figure 4A wherein “begin” is considered the enabled display capable of sending/receiving step 302 of location data for each display.).
Regarding claim 13, Imai discloses the at least one storage device or storage disk of claim 8, wherein the first display screen includes a secondary display screen and the second display screen includes a primary display screen (See 112 rejection above. Imai Figure 1B-1D depicts two mobile devices each with their own respective screen included in the system to depict the interactive environment. Paragraph [0027] describes the interactive environment may be depicted by a system which includes four or more mobile devices (a description of four screens)).
Regarding claim 14, Imai discloses the at least one storage device or storage disk of claim 8, wherein at least one of the first position, the threshold, or the second position correspond to at least one of two-dimensional location, three-dimensional location, or rotational position (Paragraph [0029] describes the mapping of physical position and orientation information is performed in Euclidian space i.e. three-dimensional space.).
Regarding independent claim 15, Imai discloses a method for display screen configuration (abstract), the method comprising:
determining, by executing an instruction with at least one processor (Figure 6B reference processors 622 connected with memory 624. Additionally, figure 2A describes the rendering engine 208 in paragraph [0035] to perform processing in accordance with the flow chart of figures 3A-3C. This describes rendering engine 208 as a processor and the flow charts as executed instructions.), whether a first position of a first display screen is within a threshold of a second position of a second display screen (Figure 2A reference first display screen 212 comprised by host display 202 and second display screen 205 comprised by display 206. Paragraph [0034] describes the host display 202 to be in communication with mobile displays 204 and 206 such that location sensors 210 in host display 202 detect the physical position of displays 204 and 206 relative to the host display 202 or to each other via transmission of data. Paragraph [0036] describes the location sensors may be of various examples including inertial sensors, cameras, active markers, close range ultrasonic transducers, multiple frequency emitters/receivers, Bluetooth signal intensity for measuring distance. Every sensor comprises the inherent threshold of sensing within the capable range of the sensor. In the example of Bluetooth, Bluetooth’s original 1.0 release started with a radius/range of about 33 feet (a threshold) up to the effective filing date of the current application of Bluetooth 5.0 with a range of 800 feet.); and
in response to determining that the first position is within the threshold of the second position, adjusting, by executing an instruction with the at least one processor, a first coordinate of the first display screen relative to a second coordinate of the second display screen, the first coordinate and the second coordinate to be adjusted within a graphic properties page related to configuration of content rendering between the first display screen and the second display screen (Paragraph [0035] describes host display 202 to obtain position data 214 and 216, obtained via location sensors 210 (such as Bluetooth), of displays 204 and 206 which is processed by multiple-display rendering engine 208 to output pixel data of the 3D content to be shown on the displays. Figures 1A-1D depict various examples of the rendered pixel output relative to the identified relative position. Displayed images are a visualization of graphic properties of pixels. Changing of the displays based on physical location regards configuration of content rendering between the multiple displays which relates to said graphic properties of the pixels.).
Regarding claim 16, Imai discloses the method of claim 15, further including: 
determining whether the first display screen has previously been configured;
in response to determining that the first display screen has previously been configured, determine whether the first position of the first display screen has changed relative to the second position of the second display screen; and
in response to determining that the first position of the first display screen relative to the second position of the second display screen has changed, adjust the first coordinate of the first display screen relative to the second coordinate of the second display screen (Figure 3A step 310 described in paragraph [0041] states after the display has rendered pixels on host display the process (of figure 3A) repeats returning to step 302 where the physical positions of each secondary displays are obtained again. In this manner, the content displayed on each display component are based on positions relative to the host display as the user moves the displays (mobile displays 204 and 206). Movement and update of displays are depicted in examples of figures 1A-1D. Paragraph [0029] describes the continuous updating of relative physical positions and orientations of the display devices.). 
Regarding claim 19, Imai discloses the method of claim 15, further including: 
determining whether the first display screen is enabled (See 112 rejection above. Enabled is interpreted to simply be a device turned on.); and 
in response to determining that the first display screen is enabled, determine whether the first position is within the threshold of the second position (See 112 rejection above. Rather than a determination of the first position is within the threshold of the second position the determination has already been made before the enablement and position data updated. In view of such, Imai figure 4A wherein “begin” is considered the enabled display capable of sending/receiving step 302 of location data for each display.).
Regarding claim 20, Imai discloses the method of claim 15, wherein the first display screen includes a secondary display screen and the second display screen includes a primary display screen (See 112 rejection above. Imai Figure 1B-1D depicts two mobile devices each with their own respective screen included in the system to depict the interactive environment. Paragraph [0027] describes the interactive environment may be depicted by a system which includes four or more mobile devices (a description of four screens)).
Regarding claim 21, Imai discloses the method of claim 15, wherein at least one of the first position, the threshold, or the second position correspond to at least one of two-dimensional location, three-dimensional location, or rotational position (Paragraph [0029] describes the mapping of physical position and orientation information is performed in Euclidian space i.e. three-dimensional space.).

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Maguire et al. (US Patent 10,027,795), herein after referred to as Maguire. 
Regarding claim 3, Imai discloses the apparatus of claim 1.
Imai does not specifically disclose wherein the at least one processor is to execute the instructions to, in response to determining that the first position is not within the threshold of the second position, adjust the first coordinate of the first display screen to unpair the first display screen.
Maguire discloses an apparatus wherein an at least one processor is to execute the instructions to, in response to determining that the first position is not within the threshold of the second position, adjust the first coordinate of the first electronic device to unpair the first electronic device (Column 18 lines 1-47 describes two devices (exampled as a phone and case) determined to be within a Bluetooth’s (or other wireless protocol) range (exampled as 5 foot threshold) is paired and when one of the devices is taken out of range (threshold) the electronic device is automatically unpaired.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s location sensor (wireless protocol such as Bluetooth) and adjustable first coordinate of the first display screen with the known technique of being unpaired in response to determining that the first position is not within the threshold of the second position yielding the predictable results of maintaining a real time list of all currently paired electronic devices as disclosed by Maguire (Column 18 lines 1-47).
Regarding claim 10, Imai discloses the at least one storage device or storage disk of claim 8.
Imai does not specifically disclose wherein the at least one processor is to execute the instructions to, in response to determining that the first position is not within the threshold of the second position, adjust the first coordinate of the first display screen to unpair the first display screen.
Maguire discloses an apparatus wherein an at least one processor is to execute the instructions to, in response to determining that the first position is not within the threshold of the second position, adjust the first coordinate of the first electronic device to unpair the first electronic device (Column 18 lines 1-47 describes two devices (exampled as a phone and case) determined to be within a Bluetooth’s (or other wireless protocol) range (exampled as 5 foot threshold) is paired and when one of the devices is taken out of range (threshold) the electronic device is automatically unpaired.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s location sensor (wireless protocol such as Bluetooth) and adjustable first coordinate of the first display screen with the known technique of being unpaired in response to determining that the first position is not within the threshold of the second position yielding the predictable results of maintaining a real time list of all currently paired electronic devices as disclosed by Maguire (Column 18 lines 1-47).
Regarding claim 17, Imai discloses the method of claim 15.
Imai does not specifically disclose in response to determining that the first position is not within the threshold of the second position, adjust the first coordinate of the first display screen to unpair the first display screen.
Maguire discloses an apparatus wherein an at least one processor is to execute the instructions to, in response to determining that the first position is not within the threshold of the second position, adjust the first coordinate of the first electronic device to unpair the first electronic device (Column 18 lines 1-47 describes two devices (exampled as a phone and case) determined to be within a Bluetooth’s (or other wireless protocol) range (exampled as 5 foot threshold) is paired and when one of the devices is taken out of range (threshold) the electronic device is automatically unpaired.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s location sensor (wireless protocol such as Bluetooth) and adjustable first coordinate of the first display screen with the known technique of being unpaired in response to determining that the first position is not within the threshold of the second position yielding the predictable results of maintaining a real time list of all currently paired electronic devices as disclosed by Maguire (Column 18 lines 1-47).

7.		Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Nolan et al. (US Patent Application Publication 2018/0063706), herein after referred to as Nolan.
Regarding claim 4, Imai discloses the apparatus of claim 1, wherein the at least one processor is to execute the instructions to determine the first position of the first display screen relative to the second position of the second display screen based on a location sensor such as Bluetooth (Paragraph [0036] describes the location sensors may be of various examples including inertial sensors, cameras, active markers, close range ultrasonic transducers, multiple frequency emitters/receivers, Bluetooth signal intensity for measuring distance.).
Imai does not specifically disclose to determine the first position of the first display screen relative to the second position of the second display screen based on formation of a beam between a transmitter of the second display screen and a receiver of the first display screen.
Nolan discloses an apparatus to determine the first position of the first mobile device relative to the second position of the second mobile device based on formation of a beam between a transmitter of the second mobile device and a receiver of the first mobile device (Paragraphs [0050]-[0051] describes utilizing beamforming between devices in order to determine the physical location of the other device utilizing a receiver from a device with a transmitter and known position.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s location sensor with the known technique of beamforming including to determine the first position of the first display screen relative to the second position of the second display screen based on formation of a beam between a transmitter of the second display screen and a receiver of the first display screen yielding the predictable results of enabling devices of different types, makes or models with different capabilities to communicate with one another as disclosed by Nolan (paragraph [0049]).
Regarding claim 11, Imai discloses the at least one storage device or storage disk of claim 8, wherein the instructions, when executed, cause the at least one processor to determine the first position of the first display screen relative to the second position of the second display screen based on a location sensor such as Bluetooth (Paragraph [0036] describes the location sensors may be of various examples including inertial sensors, cameras, active markers, close range ultrasonic transducers, multiple frequency emitters/receivers, Bluetooth signal intensity for measuring distance.).
Imai does not specifically disclose to determine the first position of the first display screen relative to the second position of the second display screen based on formation of a beam between a transmitter of the second display screen and a receiver of the first display screen.
Nolan discloses an apparatus to determine the first position of the first mobile device relative to the second position of the second mobile device based on formation of a beam between a transmitter of the second mobile device and a receiver of the first mobile device (Paragraphs [0050]-[0051] describes utilizing beamforming between devices in order to determine the physical location of the other device utilizing a receiver from a device with a transmitter and known position.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s location sensor with the known technique of beamforming including to determine the first position of the first display screen relative to the second position of the second display screen based on formation of a beam between a transmitter of the second display screen and a receiver of the first display screen yielding the predictable results of enabling devices of different types, makes or models with different capabilities to communicate with one another as disclosed by Nolan (paragraph [0049]).
Regarding claim 18, Imai discloses the method of claim 15, further including determining the first position of the first display screen relative to the second position of the second display screen based on a location sensor such as Bluetooth (Paragraph [0036] describes the location sensors may be of various examples including inertial sensors, cameras, active markers, close range ultrasonic transducers, multiple frequency emitters/receivers, Bluetooth signal intensity for measuring distance.).
Imai does not specifically disclose to determine the first position of the first display screen relative to the second position of the second display screen based on formation of a beam between a transmitter of the second display screen and a receiver of the first display screen.
Nolan discloses an apparatus to determine the first position of the first mobile device relative to the second position of the second mobile device based on formation of a beam between a transmitter of the second mobile device and a receiver of the first mobile device (Paragraphs [0050]-[0051] describes utilizing beamforming between devices in order to determine the physical location of the other device utilizing a receiver from a device with a transmitter and known position.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Imai’s location sensor with the known technique of beamforming including to determine the first position of the first display screen relative to the second position of the second display screen based on formation of a beam between a transmitter of the second display screen and a receiver of the first display screen yielding the predictable results of enabling devices of different types, makes or models with different capabilities to communicate with one another as disclosed by Nolan (paragraph [0049]).

Conclusion

8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622